Citation Nr: 1235956	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  11-01 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 1999 and September 2001 to October 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.


FINDINGS OF FACT

1.  Unappealed rating decisions dated in April 2000 and July 2007 denied service connection for lumbar spine degenerative disc disease.

2.  Evidence received since the July 2007 rating decision includes a favorable medical opinion which was not considered by the July 2007 final rating decision. 

3.  The most probative evidence of record indicates that the Veteran's current low back disability, lumbar spine degenerative disc disease, is unrelated to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to warrant reopening of the claim of service connection for lumbar spine degenerative disc disease.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  lumbar spine degenerative disc disease was not incurred in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3,307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000, the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

By an April 2009 letter, VA notified the appellant of the substance of the VCAA, including the types of evidence necessary to establish entitlement to service connection; the basis of the previous denial of service connection for lumbar spine degenerative disc disease, as well as the evidence necessary to substantiate the element found to be unsubstantiated in the previous denial; generalized notice as to the disability ratings and the effective dates of an award; and the division of responsibility between the appellant and VA for obtaining that evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), this letter essentially satisfied the notification requirements of the VCAA by (1) informing the appellant about the information and evidence not of record that was necessary to substantiate her claim; (2) informing the appellant about the information and evidence VA would seek to provide; and (3) informing the appellant about the information and evidence she was expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all necessary development of evidence has been completed. The appellant's service treatment records, VA medical records, and private treatment records have been obtained.  The appellant has been provided a VA medical examination.  The appellant has provided testimony at a hearing in support of her claim.  The appellant has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the appellant nor her representative has indicated that there are any additional obtainable records to support the appellant's claim. 

In sum, the Board is satisfied that the originating agency properly processed the appellant's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Legal Criteria

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2011).  Absent appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In order to establish service connection for a present disability, a claimant must demonstrate "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2011).

III.  Reopened Claim

In July 1999 the Veteran submitted a claim for service connection for a back disability allegedly due to injury which she said occurred in February 1996.  The service treatment records show that in February 1996 the Veteran slipped on stairs and fell on her buttocks.  The Veteran complained of low back pain.

The RO denied the Veteran's claim for service connection for lumbar spine degenerative disc disease by rating decisions dated in April 2000 and July 2007.  The Veteran did not appeal these decisions and they became final.  Of record prior to the July 2007 rating decision was an October 2006 statement of a physician who opined that the Veteran's current back disability is related to the injury in service.  The Board notes that the July 2007 rating decision and an August 2008 statement of the case provide a detailed description of the evidence considered, yet do not indicate consideration of the October 2006 medical opinion.  Although appearing in the file earlier than the rating decision and statement of the case, it is possible that it was not associated with the record at that time.  In addition, the opinion was typed on the back of the Veteran's February 1996 service treatment report of the fall on the stairs.  Thus, it is possible that the opinion was not seen by adjudicators.  Because the report was not mentioned in the rating decision or statement of the case, the Board will assume that the report was not in the record at the time.  

The Veteran again submitted a copy of the October 2006 favorable medical opinion in September 2011.  Because this material evidence was not considered by VA previously, the Board must find that this evidence is new.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claim of service connection for lumbar spine degenerative disc disease.

IV.  Service Connection

As noted above, the service treatment records show that in February 1996 the Veteran slipped on stairs and fell on her buttocks.  The assessment was musculoskeletal injury to the lumbar/sacral/coccyx.  The subsequent service treatment records do not indicate any chronic back disability.

On a Report of Medical History for a September 2000 physical examination for the Reserves, the Veteran denied recurrent back pain.  

An August 2001 VA outpatient record notes that the Veteran had no musculoskeletal arthralgias.

VA outpatient records from June 2006 onward reveal complaints of low back pain.

On VA examination in December 2006 the Veteran reported the trauma of falling down the stairs as her only back trauma during service.  The Veteran stated that it got better and then it got worse over time.  The Veteran denied missing work in the last year due to her back problem.  The examiner noted that the Veteran walked erectly and easily, that she carried multiple medical files, and that she walked without aids to ambulation.  Her posture was upright and her gait was normal.  Forward flexion of the thoracolumbar spine was from 0 to 90 degrees.  X-rays of the lumbar spine were noted to be normal.  MRI revealed very mildly degenerated discs in the lumbar spine.  The assessment was trauma to the Veteran's back, resolved at this point in time, resolution upheld by x-ray and MRI.  The examiner opined that the very mild degenerative findings shown on MRI were indicative of chronological maturity of the spine and no other pathology.  Although not clearly expressed, it appeared that the examiner thought that the Veteran's current back complaints are due to strenuous work conditions where she has to lift and move patients around, rather than her military service.  In July 2007 a clarifying opinion was obtained.  Another VA physician stated that she had reviewed the December 2006 examination report and had discussed it with the original examiner.  She opined that the Veteran's current lumbar spine condition is not caused by or related to military service.  

The Veteran submitted an October 2006 medical opinion in support of her claim.  The physician noted that the Veteran was seen for a fall in February 1996.  She had low back pain at the time and an x-ray was apparently negative.  The physician noted that the Veteran had no other history of significant trauma.  She opined that the Veteran's lumbar disc disease is as likely as not a result of the fall while on active duty in February 1966.  The physician further noted that an x-ray of the lumbar spine would not necessarily show lumbar disc disease.

The Veteran submitted a May 2007 statement from another physician.  This physician noted that the Veteran reported injury after falling down stairs while in the military.  The Veteran stated that x-rays taken within a day of the fall were normal.  The physician stated that radiographs cannot demonstrate disc herniations, protrusions, and other significant soft tissue abnormalities.  The physician stated that these abnormalities can be present despite normal radiographs.  The physician further stated that these soft tissue injuries can lead to the development of bony articular or soft tissue degenerative changes over time.

The Board does not find the May 2007 physician's statement to carry much weight.  This physician provided a history as reported by the Veteran and then noted that radiographs are unable to detect certain abnormalities.  The Board notes that this physician provided no opinion as to whether the Veteran's current low back disability is related to the in-service injury.  Consequently the statement is of little probative value in evaluating the Veteran's claim.

At her September 2011 hearing the Veteran testified that she has had low back pain ever since falling down the stairs and injuring her back in service.

The Board finds that the October 2006 medical opinion is of significant probative value in favor of the Veteran's claim.  The physician noted that x-rays of the lumbar spine will not necessarily show lumbar disc disease and that the Veteran reported no trauma subsequent to the in-service back injury.  Even so, the Board finds that the negative VA medical opinion of December 2006 is of greater probative value than the favorable October 2006 opinion.  The December 2006 examiner provided a history of the Veteran's low back and gave detailed reasons as to why the Veteran's current lumbar disc disease is unrelated to service.  The examiner noted that the degeneration shown by the MRI was consistent with the Veteran's age and noted that the back pain reported by the Veteran was more likely due to the strenuousness of her current job.  Additionally, another VA physician reviewed the October 2006 examination report and talked to the October 2006 VA examiner and also came to the opinion that the Veteran's current lumbar spine condition is unrelated to service.  Not only is the December 2006 VA negative opinion of more probative value, but there are also two medical opinions against the Veteran's claim.  The fact that there is no medical evidence of low back complaints for many years after the injury, and the fact that no back disability was noted on musculoskeletal examination in August 2001, also weigh against the Veteran's claim.  The Board thus finds that the most probative evidence, and the greater weight of the evidence, indicate that the Veteran's current low back disability is unrelated to service.

In reaching its decision, the Board has considered the Veteran's assertions to the effect that she has experienced continuous low back symptomatology since the in-service injury.  The Veteran is certainly competent to describe her symptoms.  Regardless, the Board does not find her statements of continuous back pain since the in-service injury to be credible.  As noted above there were no low back complaints for many years after the injury service and she was noted to have no musculoskeletal arthralgias when she was examined by VA in 2001.  

As shown above, the most probative evidence of record indicates that the Veteran did not develop a chronic low back disability during service or for many years after the injury in service.  The most probative evidence of record also indicates that the Veteran's current low back disability is unrelated to service.  The Board thus finds that the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of service connection for lumbar spine degenerative disc disease is reopened. 

Entitlement to service connection for lumbar spine degenerative disc disease is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


